 Case 1:18-cv-00062-PLM-PJG ECF No. 63 filed 04/23/20 PageID.864 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MICHAEL MALOTT #467434,

             Plaintiff,                              Hon. Paul L. Maloney

v.                                                   Case No. 1:18-cv-62

LARRY WEAVER, et al.,
            Defendants.
____________________________________/

                          REPORT AND RECOMMENDATION

      This matter is before the Court on Defendants’ Motion for Summary Judgment.

(ECF No. 59). Plaintiff initiated this action alleging numerous violations of his First

Amendment rights.         At this juncture, the only claims remaining are that, on

November 16, 2016, Defendants Larry Weaver and Gary Blow searched Plaintiff’s cell

and confiscated legal documents and writing materials in retaliation against Plaintiff for

filing various lawsuits. (ECF No. 12, 54-55). Defendants Weaver and Blow now move

for summary judgment.         Plaintiff has failed to respond to the present motion.

Pursuant to 28 U.S.C.       636(b)(1)(B), the undersigned recommends that Defendants’

motion be granted and this matter terminated.

                          SUMMARY JUDGMENT STANDARD

      Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.    Fed. R. Civ. P. 56(a).   A party moving for summary judgment can
 Case 1:18-cv-00062-PLM-PJG ECF No. 63 filed 04/23/20 PageID.865 Page 2 of 6




satisfy its burden by demonstrating        that the respondent, having had sufficient

opportunity for discovery, has no evidence to support an essential element of his or her

case.    Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the moving party

demonstrates that there is an absence of evidence to support the nonmoving party s

case, the non-moving party must identify specific facts that can be established by

admissible evidence, which demonstrate a genuine issue for trial.       Amini v. Oberlin

College, 440 F.3d 350, 357 (6th Cir. 2006).

        While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion must do more than

simply show that there is some metaphysical doubt as to the material facts.       Amini,

440 F.3d at 357. The existence of a mere scintilla of evidence in support of the non-

moving party s position is insufficient. Daniels v. Woodside, 396 F.3d 730, 734-35 (6th

Cir. 2005). The non-moving party may not rest upon [his] mere allegations, but must

instead present significant probative evidence establishing that there is a genuine

issue for trial.   Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

        Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by simply arguing that it relies solely or in part upon credibility

determinations.     Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th

Cir. 2004). Rather, the non-moving party must be able to point to some facts which

may or will entitle him to judgment, or refute the proof of the moving party in some

material portion, and. . .may not merely recite the incantation, Credibility, and have a

trial on the hope that a jury may disbelieve factually uncontested proof.   Id. at 353-54.



                                              -2-
 Case 1:18-cv-00062-PLM-PJG ECF No. 63 filed 04/23/20 PageID.866 Page 3 of 6




In sum, summary judgment is appropriate against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party s case, and on

which that party will bear the burden of proof at trial.   Daniels, 396 F.3d at 735.

                                       ANALYSIS

      To prevail on his retaliation claims, Plaintiff must satisfy three elements: (1) he

was engaged in constitutionally protected conduct; (2) a defendant took adverse action

against him which would deter a person of ordinary firmness from continuing to engage

in protected conduct; and (3) the adverse action was motivated by Plaintiff’s protected

conduct. See Holzemer v. City of Memphis, 621 F.3d 512, 520 (6th Cir. 2010).

      With respect to causation, courts recognize that retaliation is easy to allege and

“is often very difficult to prove with direct evidence.” King v. Zamiara, 680 F.3d 686,

695 (6th Cir. 2012). Nonetheless, “bare allegations of malice” are insufficient to state a

constitutional claim, as Plaintiff must instead establish “that his protected conduct was

a motivating factor” behind the allegedly retaliatory action taken. Thaddeus-X, 175

F.3d at 399 (citations omitted).     Conclusory allegations of retaliatory motive are

insufficient. See Skinner v. Bolden, 89 Fed. Appx. 579, 579-80 (6th Cir., Mar. 12, 2004).

Instead, Plaintiff must, at a minimum, allege a chronology of events from which

retaliation can plausibly be inferred. See Desmone v. Adams, 1998 WL 702342 at *3

(6th Cir., Sep. 23, 1998); Muhammad v. Close, 379 F.3d 413, 417-18 (6th Cir. 2004).

      On summary judgment, the causation element is analyzed under the burden-

shifting framework articulated in Mount Healthy City School District Board of Education

v. Doyle, 429 U.S. 274 (1977). See Thomas v. Eby, 481 F.3d 434, 441-42 (6th Cir. 2007).



                                            -3-
 Case 1:18-cv-00062-PLM-PJG ECF No. 63 filed 04/23/20 PageID.867 Page 4 of 6




Plaintiff must first present evidence that his protected conduct was a motivating factor

in the defendant’s action. Even if Plaintiff makes this showing, Defendant is entitled

to summary judgment if he demonstrates that he “would have taken the same action

even without the protected activity.”      Eby, 481 F.3d at 441-42.      Moreover, as the

Supreme Court recently held, when alleging retaliation “it is not enough to show that an

official acted with a retaliatory motive and that the plaintiff was injured – the motive

must cause the injury.    Specifically, it must be a “but-for” cause, meaning that the

adverse action against the plaintiff would not have been taken absent the retaliatory

motive.” Nieves v. Bartlett, 139 S.Ct. 1715, 1722 (2019).

      Plaintiff alleges that Defendants searched his cell and confiscated certain legal

materials and writing supplies as retaliation for previous lawsuits Plaintiff filed against

other prison officials. Because Plaintiff did not submit a verified complaint or respond

to the present motion, Plaintiff has failed to present evidence that his protected conduct

in any way motivated Defendants’ allegedly retaliatory conduct. This is a sufficient

basis on which to grant Defendants’ motion.         Nevertheless, the Court will, in the

alternative, assume that Plaintiff can satisfy this initial step of the analysis and proceed

with the rest of the analysis.

      Defendants Blow and Weaver have submitted affidavits in support of their motion

for summary judgment.            (ECF No. 60, PageID.806-14).      Defendants’ affidavits

establish the following. MDOC policy requires that prison officials conduct “random,

unscheduled” searches of prisoners’ cells “to reduce the amount of contraband within the

facilities.” Blow searched Plaintiff’s cell on November 16, 2016, pursuant to this policy.



                                            -4-
 Case 1:18-cv-00062-PLM-PJG ECF No. 63 filed 04/23/20 PageID.868 Page 5 of 6




Pursuant to this search, Blow confiscated certain property as contraband. With the

exception of “three reams of paper,” which appeared to be legal material, all the items

confiscated by Blow were confirmed to be contraband. Weaver subsequently examined

more closely the “three reams of paper,” however, and determined such to constitute

contraband. This determination was likewise upheld. Blow and Weaver both believed

the items in question to constitute contraband.     Neither Defendants’ actions were

motivated in any way by Plaintiff’s litigation or grievance activities. This evidence is

sufficient for Defendants to establish that they would have taken the same action even

in the absence of Plaintiff’s protected conduct. Because Plaintiff has failed to respond

to the present motion, or submit any other evidence on this question, Defendants are

entitled to summary judgment.

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that

Defendants’ Motion for Summary Judgment, (ECF No. 59), be granted and this

matter terminated. The undersigned further recommends that appeal of this matter

would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997); 28 U.S.C.   1915(a)(3).




                                           -5-
 Case 1:18-cv-00062-PLM-PJG ECF No. 63 filed 04/23/20 PageID.869 Page 6 of 6




      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.          28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                 Respectfully submitted,

Date: April 23, 2020                             /s/ Phillip J. Green
                                                 PHILLIP J. GREEN
                                                 United States Magistrate Judge




                                           -6-
